Citation Nr: 1753034	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which in relevant part denied the Veteran's claim for service connection for TBI and granted his claim for service connection for PTSD, awarding a 50 percent disability rating effective November 30, 2007.  

The Veteran requested a Travel Board hearing, but in September 2011 and February 2016 correspondence, the Veteran indicated that he was withdrawing his request for a hearing.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In January 2017, the Board remanded the claim for further development, to include obtaining outstanding medical records and reajdudicating the Veteran's PTSD claim as well as providing him with a VA examination for his TBI claim.  

In a July 2017 rating decision, the RO increased the Veteran's PTSD disability rating to 100 percent, effective November 30, 2007, the date the Veteran submitted his original claim for service connection.  The Board notes that the issue statement in the rating decision indicated that the 70 percent disability rating is continued; however, the narrative and attached codesheet are reflective of the 100 percent disability rating.  This rating decision by the RO is considered full grant of the benefits sought on appeal, and this claim is no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that obtaining an addendum medical opinion is necessary for the Veteran's TBI claim. 

Subsequent to the Board's remand decision, the Veteran underwent a VA TBI examination in May 2017.  However, the examiner noted that it was not possible to confirm whether or not the Veteran has a current diagnosis of TBI or residuals thereof.  Specifically, the examiner stated that because the Veteran's service treatment records (STRs) were unavailable, in addition to his poor memory regarding how he lost concousness during service, it was not possible to say with 50 percent or more probability that his current symptoms were related to an incident in service.  The examiner concluded that it would be resorting to mere speculation to determine that the Veteran has TBI disability or residuals thereof that is related to the incident in-service. 

The Court previously held that statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Since the examiner specifically indicated that an opinion cannot be rendered without resorting to mere speculation, additional clarification is needed in light of the evidence listed below. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.  

2.  Then, regardless of whether or not additional evidence is received, return the claims file, including a copy of this remand, to the May 2017 VA examiner for an addendum opinion.  If the requested examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's has any residuals of TBI that are related to his asserted in-service injury.  

In doing so, the examiner is specifically asked to 
ADDRESS the following: 

(i) Boston VAMC progress notes dated from 2008 to 2007 indicating the Veteran competent and credible lay assertions of constant headaches that have been continuous since service. 

(ii) Boston VAMC psychiatric treatment note dated January 2008, in which the social worker stated that the Veteran displayed a "full lack of cognitive performance" and added that a TBI may help to answer some of the questions about his lack of immediate and short term memory, and that the Veteran had previously told him about experiencing a head injury with loss of consciousness in service. 

(iii)  A reply from the United States Armed Services Center for Research of Unit Records confirming enemy grenade and mortar attacks against the Veteran's battalion while he was stationed in Vietnam.

(iv)  The Veteran's consistent description of a head injury with loss of consciousness after a fall from an embankment.  Despite variously describing such injury as resulting from an explosion or an assault, asserting that he cannot remember the time immediately preceding the fall.  

(v) Photographs submitted by the Veteran during his time in Vietnam showing a bandage above his right eye and additional photographs capturing nearby explosions.  

**Please note: if the presence of other medical conditions attribute to the Veteran's headaches or other TBI residual symptoms, the examiner is to explain if and to what degree the Veteran's in-service head injury has caused or aggravated these conditions. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

**If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.** 

3.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


